Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
          This Separation Agreement and General Release (“Agreement”) is hereby
made and entered into by and between Jeffrey W. Montie (“Employee”), whose
address is c/o One Kellogg Square, P.O. Box 3599, Battle Creek, MI 49016, and
Kellogg Company, a Delaware corporation (“Kellogg”).
          1. Employee’s Departure Date.
          Employee’s last day of active employment will be September 30, 2008,
with a “Departure Date” of October 1, 2008. Except as otherwise expressly
provided herein, Employee acknowledges that as of the Departure Date, the
Employee’s participation will cease in all of the benefit plans of Kellogg and
any of its subsidiaries, divisions or affiliates (collectively, the “Company”).
Employee will be entitled to receive benefits, including any right to exercise
any conversion privileges, that are vested and accrued prior to the Departure
Date pursuant to benefit plans and programs of the Company.
          2. Consideration. In consideration for Employee entering into this
Agreement and fully abiding by its terms, and assuming Employee has not revoked
this Agreement as described in Paragraph 19 below, Kellogg agrees to provide
Employee with the following consideration:
          (a). Severance Compensation and Benefits. Kellogg agrees to provide
Employee severance compensation and benefits pursuant to the terms and
conditions of the Kellogg Company Severance Benefit Plan (the “Plan”), a copy of
which is attached to this Agreement as Exhibit A, and the terms of which are
incorporated herein. Employee represents and warrants that Employee has read the
Plan and understands its meaning and application. For purposes of the Plan,
Employee agrees that Employee is, and shall receive benefits under the Plan as a
Senior Executive who is a Direct Report of the Chief Executive Officer, except
as otherwise provided in this Agreement. According to the Plan, Employee shall
receive severance pay under the Plan equal to two years of base salary and two
years of target bonus. Such amount shall be paid to Employee in equal
installments from the Departure Date until June 2, 2016 (the “Severance Leave of
Absence”) in accordance with Kellogg’s then-current payroll practices, provided
that any installments that would otherwise be payable during the period
beginning on the Departure Date and ending six months after such date (the “Six
Month Period”) that exceed $460,000.00 (the dollar limit contained in Treasury
Regulation §1.409A-1(b)(iii)) shall be paid in a lump sum in the first payroll
period ending after the Six Month Period. The parties acknowledge that the delay
in these installments is intended solely to comply with the requirements of
Internal Revenue Code Section 409A and shall be interpreted to comply with those
requirements.
          Employee will be eligible to retire from the Company under the Kellogg
Company Pension Plan and the Kellogg Company Executive Excess Plan (the “Pension
Plans”) subject to the terms of the Pension Plans and in accordance with this
Paragraph 2(a), at the end of the Severance Leave of Absence, and if Employee
elects to retire, Employee shall otherwise be eligible to receive retirement
benefits which are provided at that time to salaried retirees of Kellogg Company
in accordance with the terms of the benefit plans. The additional pension
Kellogg Company/Corporate Headquarters
One Kellogg Square/P.O. Box 3599/Battle Creek, Michigan 49016-3599 (269)
961-2000

 



--------------------------------------------------------------------------------



 



benefit attributable to this provision shall be payable from the Kellogg Company
Executive Excess Plan.
          (b). Health and Welfare Benefits. Employee shall receive health and
welfare benefits during the Severance Leave of Absence in accordance with the
Plan; provided, however, that if Employee becomes eligible for health and
welfare benefit coverage by another employer’s health and welfare plan, coverage
of Employee and his dependents under the Company’s health and welfare benefit
plans shall terminate. Thereafter, if Employee has elected to retire under the
Pension Plans, Employee and his eligible dependents, if any, shall be provided
with retiree health benefits at a level equal to the health benefits provided,
during such time, to Kellogg Company salaried retirees in accordance with the
terms of the plan in effect at the time. The Company reserves the right to
amend, modify and/or terminate any of its benefit plans, and Employee shall be
subject to any such changes.
          (c). Other Payments. Employee shall also receive (i) a prorated target
bonus under the Kellogg Company Senior Executive Annual Incentive Plan for
performance year 2008 within 30 days of the Departure Date; and (ii) the actual
award payable under the 2006-2008 Executive Performance Plan at the time other
participants receive such payments.
          (d). Taxes. Employee acknowledges and agrees that: (i) usual and
customary withholding for tax purposes will be withheld from any payments made
to Employee pursuant to this Agreement, to the extent required by law, and
(ii) all tax liability, with respect to any and all payments or services
received by Employee under this Agreement (other than employer withholding and
employer payroll taxes) will be Employee’s responsibility.
          3. No Other Compensation or Benefits Owing. Employee acknowledges and
agrees that, except as otherwise expressly provided for in this Agreement,
Employee is not and will not be due any other compensation or benefits
whatsoever from the Company and the Company shall have no further obligations of
any kind or nature to Employee. For avoidance of doubt, Employee hereby
releases, waives and forfeits any and all right, title and interest in and to
any payment (a) under the 2007-2009 and 2008-2010 Executive Performance Plans
(or any other Executive Performance Plan), (b) any shares pursuant to any
unvested restricted stock award, and (c) any other payments under the Kellogg
Company Senior Executive Annual Incentive Plan (and any other Annual Incentive
Plan).
          4. No Other Representations. Employee represents and warrants that no
promise or inducement has been offered or made except as herein set forth and
that Employee is entering into and executing this Agreement without reliance on
any statement or representation not set forth within this Agreement by the
Company, or any person(s) acting on its behalf.
          5. Non-Assignment of Rights. Employee represents and warrants that
Employee has not sold, assigned, transferred, conveyed or otherwise disposed of
to any third party, by operation of law or otherwise, any action, cause of
action, debt, obligation, contract, agreement, covenant, guarantee, judgment,
damage, claim, counterclaim, liability or demand of any nature whatsoever
relating to any matter covered in this Agreement.
          6. Non-Compete. In further consideration of the foregoing, Employee
agrees that for a period of three years beginning with the second anniversary of
the Departure Date (the “Restricted Period”), Employee shall not, without the
prior written consent from the Chief Executive Officer of Kellogg:

- 2 -



--------------------------------------------------------------------------------



 



          (a). directly or indirectly, accept any employment, consult for or
with, or otherwise provide or perform any services of any nature to, for or on
behalf of any person, firm, partnership, corporation or other business or entity
that manufactures, produces, distributes, sells or markets any of the Products
(as herein defined) in the Geographic Area (as herein defined).
          (b). directly or indirectly, permit any business, entity or
organization which Employee, individually or jointly with others, owns, manages,
operates, or controls, to engage in the manufacture, production, distribution,
sale or marketing of any of the Products in the Geographic Area.
For purposes of this Paragraph, the term “Products” shall mean (i) ready-to-eat
cereal products, toaster pastries, cereal bars, granola bars, crispy marshmallow
squares, frozen waffles, frozen pancakes, fruit snacks, cookies, crackers, ice
cream cones, meat substitutes, (ii) any other grain-based convenience food or
(iii) any other product which the Company manufactures, distributes, sells or
markets at the Departure Date. With respect to (iii) above, such products shall
not include products which the Company reasonably determines insignificant to
the Company. The term “Geographic Area” shall mean any territory, region or
country where the Company sells any Products at any time during the applicable
Restricted Period.
          7. Non-Solicitation. In further consideration of the foregoing,
Employee agrees that, for a period of two years beginning with the date of this
Agreement, Employee shall not, without the prior written consent of the General
Counsel of Kellogg, directly or indirectly employ, or solicit the employment of
(whether as an employee, officer, director, agent, consultant or independent
contractor) any person who is or was at any time during the previous year an
officer, director, representative, agent or employee of the Company.
          8. Non-Disparagement of the Company. Employee agrees not to engage in
any form of conduct or make any statements or representations that disparage,
portray in a negative light, or otherwise impair the reputation, goodwill or
commercial interests of the Company, or its past, present and future
subsidiaries, divisions, affiliates, successors, officers, directors, attorneys,
agents and employees.
          9. Employment Status. Employee understands and agrees that
(i) Employee’s active employment with the Company ends effective at the end of
business on September 30, 2008; and (ii) the Company has no obligation to
reinstate, rehire, reemploy, recall, or hire Employee in the future.
          10. Disclosure of Any Material Information. As of the date Employee
signs this Agreement, Employee represents and warrants that Employee has
disclosed to Kellogg any information in Employee’s possession concerning any
conduct involving the Company or any of its officers, directors,
representatives, agents or employees that Employee has any reason to believe may
be unlawful, or violates Company Policy or would otherwise reflect poorly on the
Company in any respect.
          11. Return of Property. Employee agrees to return to the Company, no
later than the Departure Date, all property of the Company, regardless of the
type or medium (i.e., computer disk, CD-ROM) upon which it is maintained,
including, but not limited to, all files, documents, correspondence, memoranda,
customer and client lists, prospect lists, subscription lists, contracts,
pricing policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans, employee records,
technical

- 3 -



--------------------------------------------------------------------------------



 



processes, designs and design projects, inventions, research project
presentations, proposals, quotations, data, notes, records, photographic slides,
photographs, posters, manuals, brochures, internal publications, books, films,
drawings, videos, sketches, plans, outlines, computer disks, computer files,
work plans, specifications, credit cards, keys (including elevator, pass,
building and door keys), identification cards, and any other documents, writings
and materials that Employee came to possess or otherwise acquired as a result of
and/or in connection with Employee’s employment with the Company. Should
Employee later find any Company property in Employee’s possession, Employee
agrees to immediately return it. Employee further agrees not to maintain any
copies of said property or make any copies of said property available to any
third-party.
          12. Non-Admission of Liability. Employee understands and agrees that
this Agreement does not and shall not be deemed or construed as an admission of
liability or responsibility by the Company for any purpose. Employee further
agrees that nothing contained in this Agreement can be used by Employee or any
other past, present or future employee of the Company in any way as precedent
for future dealings with the Company or any of its successors, officers,
directors, attorneys, representatives, agents or employees.
          13. Releases, Representations and Covenants. In consideration of the
compensation and benefits provided pursuant to this Agreement, the sufficiency
of which is hereby acknowledged, Employee, for Employee and for any person who
may claim by or through Employee, irrevocably (except with respect to
Paragraph 19 below) and unconditionally releases, waives and forever discharges
the Company and its past, present and future subsidiaries, divisions,
affiliates, successors, and their respective officers, directors, attorneys,
agents and employees, from any and all claims or causes of action that Employee
had, has or may have, known or unknown, relating to Employee’s employment with
and/or termination from the Company up until the date of this Agreement,
including but not limited to, any claims arising under Title VII of the Civil
Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of 1866, as
amended, the Civil Rights Act of 1991, as amended, the Family and Medical Leave
Act, the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act of 1990, the Americans with Disabilities Act, the
Employee Retirement Income Security Act; claims under any other federal, state
or local statute, regulation or ordinance; claims for discrimination or
harassment of any kind, breach of contract or public policy, wrongful or
retaliatory discharge, defamation or other personal or business injury of any
kind; claims of representation, misrepresentation, or negligent representation,
and any and all other claims to any form of legal or equitable relief, damages,
compensation or benefits (except as set forth in subparagraph (d), below), or
for attorneys fees or costs. Employee additionally waives and releases any right
Employee may have to recover in any lawsuit or proceeding against the Company
brought by Employee, an administrative agency, or any other person on Employee’s
behalf or which includes Employee in any class.
               (a). No Representation by Kellogg. Employee acknowledges that no
Kellogg employee, including any attorney or human resource representative, has
provided advice or counsel to Employee regarding the circumstances surrounding
Employee’s separation from employment with Kellogg, including the negotiation of
any term or provision set forth in this Agreement. Employee acknowledges that
Employee’s decision to execute this Agreement is without reliance upon any
statements made by any employee or representative of Kellogg.
               (b). No Pending Claims/Withdrawal of Claims. Employee represents
and warrants that, as of the date Employee signs this Agreement, Employee has no
charges,

- 4 -



--------------------------------------------------------------------------------



 



claims or lawsuits of any kind pending against the Company or any of its past,
present and future subsidiaries, divisions, affiliates, successors, or their
respective officers, directors, attorneys, agents and employees that would fall
within the scope of the Release set forth in this Paragraph 13. To the extent
that Employee has such pending charges, claims or lawsuits as of the date
Employee signs this Agreement, Employee agrees to seek and obtain immediate
dismissal with prejudice and provide written confirmation immediately (i.e.,
court order, and/or agency determination) as a condition precedent to the
Kellogg’s obligations under this Agreement on and after the date Employee signs
this Agreement (including, but not limited to, providing any compensation or
benefits under this Agreement).
               (c). Covenant Not to Sue. To the maximum extent permitted by law,
Employee agrees not to sue or to institute or cause to be instituted any action
in any federal, state, or local agency or court against the Company, including,
but not limited to, the claims released in this Paragraph 13.
               (d). Remedies for Breach. If Employee breaches any portion of
this Agreement, or disavows any portion of the Release, Employee shall forfeit
any payments or benefits whatsoever under this Agreement and Employee
acknowledges and agrees that in addition to any damages, Employee will be
obligated, to the maximum extent permitted by law, to reimburse Kellogg for all
amounts paid to Employee pursuant to this Agreement and under the Plan, and
Employee shall be liable for all expenses, including costs and reasonable
attorney’s fees, incurred by any entity released in defending the lawsuit or
claim, regardless of the outcome. Employee also hereby agrees and acknowledges
that if he or she breaches this Agreement, because it would be impractical and
excessively difficult to determine the actual damages to the Company as a result
of such breach, any remedies at law (such as a right to monetary damages) would
be inadequate. Employee, therefore agrees that, if he or she breaches this
Agreement, the Company shall have the right (in addition to, and not in lieu of,
any other right or remedy available to it) to a temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without proof of actual damage.
               (e). Exclusion for Certain Claims. Notwithstanding the foregoing,
Kellogg and Employee agree that the Release shall not apply to any claims
arising after the date Employee signs this Agreement, nor shall anything herein
prevent Employee or the Company from instituting any action to enforce the terms
of this Agreement. In addition, Employee and Kellogg agree that nothing herein
shall be construed to prevent Employee from enforcing any rights Employee may
have under the Employee Retirement Income Security Act of 1974 to recover any
vested benefits.
          14. Preservation of Company Confidential Information. Employee
acknowledges and agrees that previously executed Company confidentiality or
non-disclosure agreements, if any, will continue to remain in effect after the
Departure Date. In addition, Employee agrees that he or she shall not (without
first obtaining the prior written consent in each instance from Kellogg) during
the term of this Agreement or thereafter, disclose, make commercial or other use
of, give or sell to any person, firm or corporation, any information received
directly or indirectly from the Company or acquired or developed in the course
of Employee’s employment, including, by way of example only, trade secrets
(including organizational charts, reporting relationships, employee information
such as credentials, individual performance, skill sets, salaries and background
information), ideas, inventions, methods, designs, formulas, systems,
improvements, prices, discounts, business affairs, products, product
specifications, manufacturing processes, data and know-how and technical
information

- 5 -



--------------------------------------------------------------------------------



 



of any kind whatsoever unless such information has been publicly disclosed by
authorized officials of the Company.
          15. Cooperation. Employee agrees to cooperate truthfully and fully
with the Company in connection with any and all existing or future
investigations or litigation of any nature brought against the Company involving
events that occurred during Employee’s employment with the Company. Employee
agrees to notify the Company immediately if subpoenaed or asked to appear as a
witness in any matter related to the Company. The Company will reimburse
Employee for reasonable out-of-pocket expenses and, if approved in advance by
the General Counsel of Kellogg, reasonable attorney’s fees incurred as a result
of such cooperation.
          16. General.
               (a). Severability. If any provision of this Agreement is found by
a court of competent jurisdiction to be unenforceable, in whole or in part, then
that provision will be eliminated, modified or restricted in whatever manner is
necessary to make the remaining provisions enforceable to the maximum extent
allowable by law.
               (b). Successors. This Agreement shall be binding upon,
enforceable by, and inure to the benefit of Employee and Kellogg, and Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees, and to any successor or assignee of
Kellogg, but neither this Agreement, nor any rights, payments, or obligations
arising hereunder may be assigned, pledged, transferred, or hypothecated by
Employee.
               (c). Controlling Law and Venue. Employee agrees that the laws of
the State of Michigan shall govern this Agreement. Employee also agrees that any
controversy, claim or dispute between the parties, directly or indirectly,
concerning this Agreement or the breach of thereof shall only be resolved in the
Circuit Court of Calhoun County, or the United States District Court for the
Western District of Michigan, whichever court has jurisdiction over the subject
matter thereof, and the parties hereby submit to the jurisdiction of said
courts.
               (d). Waiver. No claim or right arising out of a breach or default
under this Agreement can be discharged by a waiver of that claim or right unless
the waiver is in writing signed by the party hereto to be bound by such waiver.
A waiver by either party hereto of a breach or default by the other party of any
provision of this Agreement shall not be deemed a waiver of future compliance
therewith and such provision shall remain in full force and effect.
               (e). Notices. All notices, requests, demands and other
communications regarding this Agreement shall be in writing and delivered in
person or sent by registered or certified mail, postage prepaid, return receipt
requested, and properly addressed as follows:

     
To Kellogg:
  Kellogg Company
 
  One Kellogg Square
 
  P.O. Box 3599
 
  Battle Creek, MI 49016
 
   
 
  Attention: General Counsel

- 6 -



--------------------------------------------------------------------------------



 



     
 
  With a copy to:
 
   
 
  Kellogg Company
 
  One Kellogg Square
 
  P.O. Box 3599
 
  Battle Creek, MI 49016  
 
  Attention: General Counsel

                    To Employee: At the address set forth in the preamble of
this Agreement.
          17. Entire Agreement/Amendment. Employee agrees that this Agreement,
including any Exhibits attached hereto, constitutes the entire agreement between
Employee and Kellogg, and that this Agreement supersedes any and all prior
and/or contemporaneous written and/or oral agreements (including the agreements
between Employee and the Company dated August 30, 2000, March 29, 2005, and
July 23, 2007) relating to Employee’s employment with the Company and
termination therefrom. Employee acknowledges that this Agreement may not be
modified except by written document, signed by Employee and the General Counsel
of Kellogg.
          18. Knowing and Voluntary Action. Employee acknowledges that Employee
has been advised to consult an attorney before signing this Agreement. Employee
further acknowledges that Employee has read this Agreement and any Exhibits
attached hereto; has been given a period of at least twenty-one (21) days to
consider this Agreement; understands its meaning and application; and is signing
of Employee’s own free will with the intent of being bound by it. If Employee
elects to sign this Agreement prior to the expiration of twenty-one (21) days,
Employee has done so voluntarily and knowingly, without any improper inducement
or coercion by the Company.
          19. Revocation of Agreement. Employee further acknowledges that
Employee may revoke this Agreement at any time within a period of seven (7) days
following the date Employee signs this Agreement. Notice of revocation shall be
made in writing addressed to Kellogg in accordance with Paragraph 16(e) above.
Such revocation must be received by Kellogg by the close of business of the
first day following the end of the seven (7) day revocation period. This
Agreement shall not become effective until after the time period for revocation
has expired.
          IN WITNESS WHEREOF, the parties have executed and agreed to this
Agreement.

              EMPLOYEE   KELLOGG COMPANY    
 
           
/s/ Jeffrey W. Montie
 
Jeffrey W. Montie
  By:   /s/ A.D. David Mackay
 
A.D. David Mackay    

- 7 -